AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT -

for the antowry oe

 

 

 

Southern District of Ohio ees
United States of America ) se i
v. ) oe
i Case No.
JOSHUA FORD
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 6/23/2018 in the county of Montgomery in the
Southern District of Ohio , the defendant(s) violated:
Cade Section Offense Description
18 U.S.C. § 2252(a)(2)(B) & Distribution of Child Pornography

18 U.S.C. § 2252A(a)(2)

18 U.S.C. §§ 2252(a)(4)(B) and Possession of Child Pornography
2252A(a)(5)(B)

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet.

Wek Lack. we

JG omplainant 's signature

SA Kimberly Wallace, HS!

 

Printed name and title

Sworn to before me and signed in my presence.

owe: FUp-19 heen, YD

Sudge's Ten S signatur

City and state: Dayton, Ohio Hon. Sharon L. Ovington, U.-S-Magistrate Judge

 

Printed name and title
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Kimberly Wallace, being duly sworn, depose and state the following:

INTRODUCTION

I am a Special Agent (SA) with Immigration and Customs Enforcement, Homeland
Security Investigations (HSI) and have been so employed since 2010. I am currently
assigned to the HSI Resident Agent in Charge Cincinnati, Ohio office. In connection
with my official duties, I investigate violations of federal criminal laws, including
offenses pertaining to the illegal production, distribution, receipt, and possession of child
pornography (in violation of 18 U.S.C. §§ 2252(a), and 2252A). I have received training
in the area of child pornography and child exploitation and have had the opportunity to
observe and review numerous examples of child pornography (as defined in 18 U.S.C. §
2256) in various forms of media, including computer media.

As part of the investigation, I have reviewed documentation and reports provided by and
discussed information with other agents and officers involved in the investigation. For
purposes of this Affidavit, I have not distinguished between information of which I have
direct knowledge and that of which I have hearsay knowledge. Based on the
investigation conducted to date, there is probable cause to believe that Joshua FORD
received or distributed child pornography, in violation of 18 U.S.C. §§ 2252(a)(2)(B) and
2252A(a)(2), and possessed child pornography, in violation of 18 U.S.C. §§
2252(a)(4)(B) and 2252 A(a)(5)(B). I submit this Affidavit in support of a criminal
complaint.

PERTINENT FEDERAL CRIMINAL STATUTES

 

18 U.S.C. § 2252(a)(2)(B) states that it is a violation for any person to knowingly receive
or distribute any visual depiction using any means or facility of interstate or foreign
commerce or that has been mailed, shipped, or transported in or affecting interstate or
foreign commerce or which contains materials which have been mailed or so shipped or
transported by any means, including by computer, or to knowingly reproduce any visual
depiction for distribution using any means or facility of interstate or foreign commerce or
in or affecting interstate or foreign commerce or through the mail if the producing of such
visual depiction involves the use of a minor engaging in sexually explicit conduct and
such visual depiction is of such conduct.

18 U.S.C. § 2252A(a)(2) states that it is a violation for any person to receive or distribute
— (A) any child pornography that has been mailed, or using any means or facility of
interstate or foreign commerce, shipped or transported in or affecting interstate or foreign
commerce by any means, including by computer; and (B) any material that contains child
pornography that has been mailed, or using any means or facility of interstate or foreign
commerce, shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer.

18 U.S.C. § 2252(a)(4)(B) states that it is a violation for any person to knowingly
possess, or knowingly access with the intent to view, one or more matters which contain
any visual depiction that has been mailed, or has been shipped or transported using any
means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce, or which was produced using materials which have been mailed or so shipped
or transported, by any means including by computer if the producing of such visual
depiction involves the use of a minor engaging in sexually explicit conduct and such
visual depiction is of such conduct.

18 U.S.C. § 2252A(a)(5)(B) states that it is a violation for any person to knowingly
possess, or knowingly access with intent to view, any book, magazine, periodical, film,
videotape, computer, disk, or any other material that contains an image of child
pornography that has been mailed, or shipped or transported using any means or facility
of interstate or foreign commerce or in or affecting interstate or foreign commerce by any
means, including by computer, that was produced using materials that have been mailed,
or shipped or transported in or affecting interstate or foreign commerce by any means,
including by computer.

BACKGROUND INFORMATION
Definitions
The following definitions apply to this Affidavit and Attachment B to this Affidavit:

a. “Chat” refers to any kind of text communication over the Internet that is
transmitted in real-time from sender to receiver. Chat messages are generally short in
order to enable other participants to respond quickly and in a format that resembles an
oral conversation. This feature distinguishes chatting from other text-based online
communications such as Internet forums and email.

b. “Child Pornography” is any visual depiction of sexually explicit conduct where
(a) the production of the visual depiction involved the use of a minor engaged in
sexually explicit conduct, (b) the visual depiction is a digital image, computer image,
or computer-generated image that is, or is indistinguishable from, that of a minor
engaged in sexually explicit conduct, or (c) the visual depiction has been created,
adapted, or modified to appear that an identifiable minor is engaged in sexually
explicit conduct. See 18 U.S.C. § 2256(8).

G: “Child Erotica” means materials or items that are sexually arousing to persons
having a sexual interest in minors, but that are not, in and of themselves, obscene or
ge

illegal. In contrast to "child pornography," this material does not necessarily depict
minors in sexually explicit poses or positions. Some of the more common types of
child erotica include photographs that are not sexually explicit, drawings, sketches,
fantasy writing, and diaries. See Kenneth V. Lanning, Child Molesters: A Behavioral
Analysis (2001) at 65. Federal courts have recognized the evidentiary value of child
erotica and its admissibility in child pornography cases. See United States v. Cross,
928 F.2d 1030 (11th Cir. 1991) (testimony about persons deriving sexual satisfaction
from and collecting non-sexual photographs of children admissible to show intent and
explain actions of defendant); United States v. Riccardi, 258 F.Supp.2d 1212 (D.
Kan., 2003) (child erotica admissible under Federal Rule of Evidence 404(b) to show
knowledge or intent).

“Visual depictions” include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which is capable of conversion into a visual
image. See 18 U.S.C. § 2256(5).

“Minor” means any person under the age of eighteen years. See 18 U.S.C. §
2256(1).

“Sexually explicit conduct” means actual or simulated (a) sexual intercourse,
including genital-genital, oral-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic
abuse; or (e) lascivious exhibition of the genitals or pubic area of any person. See 18
U.S.C. § 2256(2).

“Cloud-based storage service” refers to a publicly accessible, online, storage
provider that collectors of child pornography can use to store and trade child
pornography in larger volumes. Users of such a service can share links and
associated passwords to their stored files with other traders of child pornography in
order to grant access to their collections. Such services allow individuals to easily
access these files through a wide variety of electronic devices such as desktop and
laptop computers, mobile phones, and tablets, anywhere and at any time. An
individual with the password to a file stored on a cloud-based service does not need to
be a user of the service to access the file. Access is free and readily available to
anyone who has an Internet connection.

“Computer” means “an electronic, magnetic, optical, electrochemical, or other
high speed data processing device performing logical or storage functions, and
includes any data storage facility or communications facility directly related to or
operating in conjunction with such device.” See 18 U.S.C. § 1030(e)(1).

“Computer hardware” consists of all equipment which can receive, capture,
collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any
data-processing devices (including central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and
diskettes, and other memory storage devices), peripheral input/output devices
(including keyboards, printers, video display monitors, and related communications
devices such as cables and connections), as well as any devices, mechanisms, or parts

that can be used to restrict access to computer hardware (including physical keys and
locks).

“Computer software” is digital information which can be interpreted by a
computer and any of its related components to direct the way they work. Computer
software is stored in electronic, magnetic or other digital form. It commonly includes
programs to run operating systems, applications and utilities.

“Computer-related documentation” consists of written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use
computer hardware, computer software or other related items.

“Computer passwords and data security devices” consist of information or items
designed to restrict access to or hide computer software, documentation or data. Data
security devices may consist of hardware, software or other programming code. A
password (a string of alpha-numeric characters) usually operates a sort of digital key
to “unlock” particular data security devices. Data security hardware may include
encryption devices, chips and circuit boards. Data security software of digital code
may include programming code that creates “test” keys or “hot” keys, which perform
certain pre-set security functions when touched. Data security software or code may
also encrypt, compress, hide or “booby-trap” protected data to make it inaccessible or
unusable, as well as reverse the progress to restore it.

“File Transfer Protocol” (“FTP”) is a standard network protocol used to transfer
computer files from one host to another over a computer network, such as the
Internet. FTP is built on client-server architecture and uses separate control and data
connections between the client and the server.

“Internet Service Providers” (ISPs) are commercial organizations which provide
individuals and businesses access to the Internet. ISPs provide a range of functions
for their customers including access to the Internet, web hosting, e-mail, remote
storage and co-location of computers and other communications equipment. ISPs can
offer various means to access the Internet, including telephone based dial-up,
broadband based access via a digital subscriber line (DSL) or cable television,
dedicated circuits, or satellite based subscription. ISPs typically charge a fee based
upon the type of connection and volume of data, called bandwidth that the connection
supports. Many ISPs assign each subscriber an account name such as a user name or
screen name, an e-mail address, and an e-mail mailbox and the subscriber typically
creates a password for the account. By using a computer equipped with a telephone
or cable modem, the subscriber can establish communication with an ISP over a
telephone line or through a cable system, and can access the Internet by using his or
her account name and password.

“ISP Records” are records maintained by ISPs pertaining to their subscribers
(regardless of whether those subscribers are individuals or entities). These records
may include account application information, subscriber and billing information,
account access information (often times in the form of log files), e-mail
communications, information concerning content uploaded and/or stored on or via the
ISP’s servers and other information, which may be stored both in computer data
format and in written or printed record format. ISPs reserve and/or maintain
computer disk storage space on their computer system for their subscribers’ use. This
service by ISPs allows for both temporary and long-term storage of electronic
communications and many other types of electronic data and files.

“Internet Protocol address” (IP address) refers to a unique number used by a
computer to access the Internet. IP addresses can be dynamic, meaning that the
Internet Service Provider (ISP) assigns a different unique number to a computer every
time it accesses the Internet. IP addresses might also be static, if an ISP assigns a
user’s computer a particular IP address which is used each time the computer
accesses the Internet.

“Mobile applications,” as used herein, are small, specialized programs
downloaded onto mobile devices that enable users to perform a variety of functions,
including engaging in online chat, reading a book, or playing a game.

The terms “records,” “documents” and “materials” include all information
recorded in any form, visual or aural, and by any means, whether in hand-made form
(including writings, drawings, painting), photographic form (including microfilm,
microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies),
mechanical form (including phonograph records, printing, typing) or electrical,
electronic or magnetic form (including tape recordings, cassettes, compact discs,
electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-
ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media
Cards (MMCs), memory sticks, optical disks, printer buffers, smart cards, memory
calculators, electronic dialers or electronic notebooks, as well as digital data files and
printouts or readouts from any magnetic, electrical or electronic storage device).

“Remote Computing Service” (“RCS”), as defined in 18 U.S.C. § 2711(2), is the
provision to the public of computer storage or processing services by means of an
electronic communications system.
“Digital device” includes any electronic system or device capable of storing
and/or processing data in digital form, including the following: central processing
units; laptop or notebook computers; PDAs; wireless communication devices such as
telephone paging devices, beepers and mobile telephones; peripheral input/output
devices such as keyboards, printers, scanners, plotters, monitors and drives intended
for removable media; related communications devices such as modems, cables and
connections; storage media such as hard disk drives, floppy disks, compact disks,
magnetic tapes and memory chips; and security devices.

“Image” or “copy” refers to an accurate reproduction of information contained on
an original physical item, independent of the electronic storage device. “Imaging” or
“copying” maintains contents, but attributes may change during the reproduction.

“Hash value” refers to a mathematical algorithm generated against data to
produce a numeric value that is representative of that data. A hash value may be run
on media to find the precise data from which the value was generated. Hash values
cannot be used to find other data.

“Steganography” refers to the art and science of communicating in a way that
hides the existence of the communication. It is used to hide a file inside another. For
example, a child pornography image can be hidden inside another graphic image file,
audio file or other file format.

“Compressed file” refers to a file that has been reduced in size through a
compression algorithm to save disk space. The act of compressing a file will make it
unreadable to most programs until the file is uncompressed.

“Domain Name” refers to the common, easy to remember names associated with
an Internet Protocol address. For example, a domain name of www.usdoj.gov refers
to the Internet Protocol address of 149.101.1.32. Domain names are typically strings
of alphanumeric characters with each level delimited by a period. Each level, read
backwards from right to left further identifies parts of an organization. Examples of
first level or top level domains are typically .com for commercial organizations, .gov
for the governmental organizations, .org for organizations, and .edu for educational
organizations. Second level names will further identify the organization. For
example, usdoj.gov further identifies the United States governmental agency to be the
Department of Justice. Additional levels may exist as needed until each machine is
uniquely identifiable. For example, www.usdoj.gov identifies the world wide web
server located at the United States Department of Justice, which is part of the United
States government.
z. “Log Files” are records automatically produced by computer programs to
document electronic events that occur on computers. Computer programs can record
a wide range of events including remote access, file transfers, logon/logoff times, and
system errors. Logs are often named based on the types of information they contain.
For example, web logs contain specific information about when a website was
accessed by remote computers; access logs list specific information about when a
computer was accessed from a remote location; and file transfer logs list detailed
information concerning files that are remotely transferred.

aa. “Hyperlink” refers to an item on a web page which, when selected, transfers the
user directly to another location in a hypertext document or to some other web page.

bb. “Website” consists of textual pages of information and associated graphic images.
The textual information is stored in a specific format known as Hyper Text Mark up
Language (HTML) and is transmitted from web servers to various web clients via
Hyper Text Transport Protocol (HTTP).

ere “Uniform Resource Locator” or “Universal Resource Locator” or “URL” is the
unique address for a file that is accessible on the Internet. For example, a common
way to get to a website is to enter the URL of the website’s home page file in the
Web browser’s address line. Additionally, any file within that website can be
specified with a URL. The URL contains the name of the protocol to be used to
access the file resource, a domain name that identifies a specific computer on the
Internet, and a pathname, a hierarchical description that specifies the location of a file
in that computer.

KIK MESSENGER APPLICATION

The Kik Messenger application is primarily a social media mobile device platform
designed and managed by Kik Interactive Incorporated, a Waterloo, Canada based
company, for the purpose of mobile messaging and communication. To use this
application, a user downloads the mobile messaging application via an applications
service such as the Google Play Store, Apple iTunes, or other similar mobile application
provider. Once downloaded and installed, the user is prompted to create an account and a
username. This username will be the primary account identifier. The user also has a
display name, which will be what other users initially see when transmitting messages
back and forth. As part of the account creation process, Kik users are asked to supply a
valid email address, create a password, provide an optional date of birth, and user
location. The user also has the option of uploading a “profile avatar” that is seen by other
users, Once the Kik user has created an account; the user is able to locate other users via
a search feature. The search feature usually requires the user to know the intended
recipient’s username. Once another user is located or identified, Kik users can send
messages, images, and videos between the two parties.
10.

11.

12.

13.

Kik Messenger also allows users to create chat rooms, of up to 50 people, for the purpose
of communicating and exchanging images and videos. These rooms are administered by
the creator who has the authority to ban and remove other users from the created room.
According to Kik Messenger, more than 40% of the Kik users chat in “groups” and
approximately 300,000 new groups are created every day. These groups are frequently
created with a “hashtag” allowing the group or chat to be identified more easily. Once
the group or chat is created Kik users have the option of sharing the “link” with all of
their contacts or anyone they wish.

FACTS SUPPORTING PROBABLE CAUSE

In the instant matter, KIK Interactive, Inc., an electronic service provider, provided
reports of Child Sexual Abuse Material (CSAM) to the Royal Canadian Mounted Police
(RCMP). The RCMP filtered the content and provided referrals relating to U.S. users to
HSI Ottawa, Canada. HSI Ottawa received from the RCMP, KIK user information as
well as content sent by the user. HSI Ottawa filtered the KIK user information to
determine the suspect’s geolocation based upon the user’s IP address login. HSI Ottawa
then disseminated leads to HSI domestic offices. Kik reports user content under four (4)
categories: Abuse, Other, SafePhoto and PhotoDNA.

In September 2018, HSI Cincinnati received a referral from HS] Ottawa for KIK user
“Foeangie37” which was reported by KIK for CSAM. The referral included KIK
subscriber records, user information, a SafePhoto report and an image uploaded for the
account. I reviewed the information for “joeangie37” and identified the IP address with a
date and time associated with the upload of CSAM. KIK user “joeangie37” uploaded
content at IP address 65.186.28.150 on June 23, 2018, at 06:31:16 UTC. The image
depicted child pornography and is described as follows:

a. The image depicted a naked pre-pubescent female, showing from her ear down,
sitting on what appears to be a bed, with her legs spread exposing her genitals. There
is an adult male, showing from his pelvis down, standing in front of her wearing
white underwear pulled down to his thighs, with an erect penis. The pre-pubescent
female has the male’s erect penis partially in her mouth.

I performed a query of IP address 65.186.28.150 and found that the ISP was listed as
Spectrum (Charter Communications, Inc).

On approximately September 11, 2018, I served a Department of Homeland Security
summons on Charter Communications, Inc., requesting subscriber records for IP address
65.186.28.150 for June 23, 2018, at 06:31:16 UTC, the date/time indicated by KIK for
the uploaded image (described in paragraph 11a). On approximately September 14,
2018, I received a response from Charter Communications indicating the subscriber was
located at 2530 Columbus Ave, Rear, Apt. Rear, Springfield, OH 45503-3551.
14.

15.

16,

17.

18.

19.

20),

21.

ome

ee

24.

25,

After a review of subscriber information for “joeangie37”, I observed that the most recent
login IP address for the user was different from the image upload IP address. The most
recent account access for user “joeangie37” was on June 24, 2018 at 15:04:58 UTC from
IP address 99.34.1.87.

I performed a query of IP address 99.34.1.87 and found that the ISP was listed as AT&T
U-Verse (AT&T Services, Inc.).

On approximately September 11, 2018, I served a Department of Homeland Security
summons on AT&T, Inc., requesting subscriber records for IP address 99.34.1.87 for
June 24, 2018, at 15:04:58 UTC, the date/time indicated by KIK for the most recent
account access for “joeangie37”. On approximately September 14, 2018, I received a
response from AT&T indicating the subscriber was located in Springfield, OH.

I conducted an internet query of the subscriber address provided by AT&T and results
indicated a convenience store at the address (hereinafter referred to as “Business A”).

On approximately March 6, 2019, HSI Special Agents located a business (“hereinafter
referred to as “Business B”) and two apartment units located on-site at 2530 Columbus
Avenue, Rear, Springfield, OH. HSI agents spoke to personnel in the office of Business
B and were told that the occupants of the apartments on-site (2530 Columbus Ave, Rear),
also worked at Business B. HSI agents asked to speak to one of the apartment residents.

HSI Special Agents spoke to Joshua FORD, one of the apartment residents. Agents told
FORD he was not under arrest.

FORD claimed to have lived at 2530 Columbus Ave, Rear, Apt 2, Springfield, OH for
approximately five (5) years. FORD stated he utilized the internet at the location which
was password protected.

FORD stated he worked at Business B for approximately seven (7) years.

FORD stated he also worked at Business A (as referred to in paragraph 17) periodically
for approximately the past three (3) years.

FORD stated that he had previously been interested in child pornography but not
currently. FORD stated that he would receive child pornography and would also send
child pornography to unknown people via the internet.

FORD stated he only traded child pornography images and never produced any images or
videos depicting child pornography.

FORD stated he had a KIK account and recognized the name “joeangie37” when HSI
agents asked. FORD stated he remembered the account and named it as such because the
20.

27,

28.

29.

a0

Si

name sounded humorous, “jo mamma and jo daddy”. FORD stated that he traded child
pornography on KIK.

FORD stated that at some point, he was unable to log into the KIK account. FORD
stated he tried to reset the password to which he received a message that stated his
account was banned.

FORD stated he currently had one (1) tablet that he had utilized to trade child
pornography. FORD stated he purchased the tablet in approximately December 2017.
FORD stated that there currently might be one (1) image depicting child pornography on
tablet. FORD stated that there had been more images of child pornography on tablet, but
those images were possibly gone. FORD stated the tablet was located in the office of
Business B. FORD said the tablet was not password protected.

HSI Special Agents followed FORD to the business office and seized the tablet.

On or about April 9, 2019, Your Affiant applied for and was granted a search warrant for
FORD’s tablet.

On or about April 11, 2019, a HSI Computer Forensics Special Agent executed the
above-referenced search warrant on FORD’s tablet. An extraction report was provided to
Your Affiant.

On or about April 17, 2019, Your Affiant reviewed material located on FORD’s cellular
telephone from a forensics extraction report and observed the following:

a. An image titled “avatar_user499473_7124853573940826.jpg” and depicted a
prepubescent female wearing only a shirt and partially lying on a bed with her back
ona pillow. The female’s legs are spread exposing her genitals.

i An image titled “imgcache.0_embedded_164.jpg” and depicted a prepubescent
female lying on a blanket wearing only black thigh-high stockings. There appeared to
be yellow rope tied around her left ankle and left thigh and yellow rope tied around
her right ankle and right thigh exposing her genitals. There also appeared to be
yellow rope tied around her wrists which were pulled above her head.

c. An image titled “imgcache.0_embedded_310.jpg” (appeared similar to the
photograph described in paragraph 11a) and depicted a naked pre-pubescent female,
showing from her ear down, sitting on what appears to be a bed, with her legs spread
exposing her genitals. There was an adult male, showing from his pelvis down,
standing in front of her wearing white underwear pulled down to his thighs, with an
erect penis. The pre-pubescent female had the male’s erect penis partially in her
mouth.

10
CONCLUSION

a2. Based on the evidence described in this affidavit and my experience and training, and the
experience and training of law enforcement personnel with whom I have discussed this
case, there is probable cause to believe that on or about June 23, 2018, in the Southern
District of Ohio, Joshua FORD knowingly distributed child pornography in violation of
Title 18 U.S.C. §§ 2252(a)(2)(B) and 2252A(a)(2).

33. Based on the evidence described in this affidavit and my experience and training, and the
experience and training of law enforcement personnel with whom I have discussed this
case, there is probable cause to believe that on or about March 6, 2019, in the Southern
District of Ohio, Joshua FORD possessed child pornography in violation of Title 18
U.S.C. §§ 2252(a)(4)(B) and 2252A(a)(5)(B).

\W, dhe e
Kimberly Wallace
Special Agent
Homeland Security Investigations

SUBSCRIBED and SWORN
before me this / of May 2019

hau LD En

‘SHARON L. OVINGTON
UNITED STATES MAGISIRATE COURT JUDGE

11
